ORDER "PER CURIAM Albert Millsapp appeals the trial court’s judgment and sentence after a jury convicted him of felony murder, first-degree robbery, and possession of a controlled substance. Finding no error, we affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law.' No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed hi accordance with Rule 30.25(b).